Citation Nr: 1646784	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-38 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post a left tibia fracture.

2. Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for chronic lymphocytic leukemia.

3. Entitlement to service connection for diabetes mellitus, type IIs.

4. Entitlement to service connection for neuropathy of the feet.

5. Entitlement to service connection for graft versus host disease (GVHD) on the lips.  


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran initially requested a hearing before the Board, but, through a statement submitted by his representative, withdrew his hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the Board regrets the delay, additional development is necessary in order to afford the Veteran a complete and accurate review of his claim.

The Veteran contends that he was exposed to herbicides when stationed in Okinawa, repairing radiators on vehicles that had been in Vietnam.  The Veteran does not have service that triggers the presumption of herbicide exposure.  The AOJ should attempt to verify whether he was exposed to herbicides during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Verify, on a factual basis, whether the Veteran was exposed to herbicides in service, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1 IV ii.1.H.7.a., Developing Claims Based on Herbicide Exposure in [locations other than the Republic of Vietnam, the Korean Demilitarized Zone, or Thailand]. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



